gave conflicting stories about the reason he was out. A search of the area
                where Mikolajczyk originally spotted appellant revealed a screwdriver set
                with one bit removed. The bit, along with the driver, was on the curb.
                When Mikolajczyk asked appellant what he was doing with the tools,
                appellant shrugged his head, lowered it, and said, "I don't know," but did
                not deny possession of the set. From this evidence, a rational trier of fact
                could reasonably infer that appellant committed the charged offense. See
                NRS 205.080; Palmer v. State, 112 Nev. 763, 768-69, 920 P.2d 112, 115
                (1996) (discussing actual and constructive possession); Glispey v. Sheriff,
                89 Nev. 221, 223-24, 510 P.2d 623, 624 (1973); cf. Buchanan v. State, 119
                Nev. 201, 217, 69 P.3d 694, 705 (2003) (circumstantial evidence alone may
                sustain a conviction). Accordingly, we
                            ORDER the judgment of the juvenile court AFFIRMED.




                                                   Gibbons



                                                   Dou



                                                   Saitta


                cc: Hon. William 0. Voy, District Judge, Family Court Division
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                                                                            4;1
                                                                                        .;14.4;`1
                                                                                              -     1- s ,•"